Citation Nr: 1036637	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L3-4 and L4-5, with compression fracture of L4 vertebral 
body, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 
1993.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming, which denied an 
increased rating for the Veteran's back disability.  

The Veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim, and to ensure a complete and 
adequate record for rating purposes.

Low Back Disability Rating

In evaluating disability of the joints, functional loss due to 
pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The May 2005 VA examiner noted flexion to 65 degrees with pain 
starting at that point.  Upon repetitive motion testing, flexion 
decreased down to 55 degrees.  The examiner did not test for 
weakness, fatigability, or incoordination.  The Veteran 
complained of increased pain and limitation with use of the 
joint, as well as weakness and instability.  A remand is required 
to obtain an adequate VA examination of the low back.



Neurologic Manifestations

The VA compensation examination in May 2005 is also inadequate 
for rating purposes as that examination found noted the Veteran's 
complaints of pain radiating but failed to address the presence 
or absence of any neurological abnormalities.

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine Note (1), neurological abnormalities are to 
be rated separately under the appropriate diagnostic code.

An April 2004 VA treatment record shows that the Veteran 
complained of acute and chronic low back pain with intermittent 
radiculopathy into his right gluteal and mid-thigh region.  He 
denied any weakness or other sensory changes.  He also complained 
of intermittent problems with urinary frequency, and reportedly 
had been placed on medication by a urologist for overactive 
bladder.  He denied any bowel incontinence.

A May 2004 VA treatment record shows that the Veteran complained 
of some urinary incontinence of 5-6 months' duration associated 
with an increase in back pain.  The Veteran denied any numbness 
or tingling in the lower extremities.  There was normal strength 
and sensation in both lower extremities, and no tenderness or 
spasms.  The doctor diagnosed urinary incontinence due to bladder 
spasm.

A March 2005 VA treatment record shows that the Veteran reported 
"a particularly bad flare-up."  The pain "makes his leg feel 
like it is going to give out at times, and it also makes his 
right ankle feel like it is going to turn in."  Straight leg 
raising was negative on both sides.  There was normal range of 
motion.  There was some pain with hip and knee flexed in downward 
pressure.  The doctor wrote:  "I think is more like sciatica, 
although he could have an L5-S1 nerve root impingement."

The May 2005 VA examination report notes that the Veteran 
complained of pain radiating into both buttocks, the right foot, 
and the left knee at times.  He reported that when the pain is 
severe, radiation of pain into the right foot may be accompanied 
by inversion of the foot and difficulty with dorsiflexion of the 
ankle.   
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Thus, because the medical evidence of record 
indicates that the Veteran may have neurologic manifestations 
related to his service-connected back disability, another VA 
examination should be provided to determine the nature and 
etiology of any current neurologic abnormalities the Veteran may 
have.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment records 
from the VAMC Cheyenne, Wyoming, from 
May 2005 to the present.

2.	Schedule the Veteran for a VA spine 
examination.  The examiner should fully 
describe the current status of the 
Veteran's service-connected low back 
disability, to include observable 
manifestations of pain upon range of 
motion testing, and identification and 
description of any neurological 
manifestations or impairment associated 
with the low back disability.  All 
indicated tests and studies should be 
performed.  As to any neurologic 
abnormality identified, including 
neuropathy, radiculopathy, and/or 
bladder impairment, the examiner is to 
provide an opinion as to whether it is 
at least as likely as not secondary to, 
or is otherwise related to, the 
Veteran's  service-connected low back 
disability.

The claim folder must be made available 
to the examiner for review in 
conjunction with the examination.  A 
detailed rationale for all medical 
opinions must be provided.

3.	 Thereafter, any additional development 
deemed appropriate should be 
accomplished.  The claim should then be 
re-adjudicated.  If the claim remains 
denied, issue a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for  
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


